DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "each of the multiple unit thermoelectric materials includes one N-type thermoelectric material and one P-type thermoelectric material" in lines 3-5.  However, claim 1 from which claim 6 depends upon has already recited multiple unit thermoelectric materials comprising N-type thermoelectric materials and P-type thermoelectric materials. It is unclear if claim 6 further limits the subject matter in claim 1 as it does not specifically point out how many N-type thermoelectric materials and P-type thermoelectric materials are considered to be part of “a multiple unit thermoelectric material” as recited, such that “a multiple unit thermoelectric material” can each comprise one or more N-type 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that when the pressing force is applied, some of the multiple second electrodes are electrically connected to the second ends of some of the N-type thermoelectric materials and the second ends of some of the P-type thermoelectric materials. However, claim 1 from which claim 3 depends upon recites each of the multiple second electrodes is electrically connected to the second end of the respective one of the N-type thermoelectric materials and the second end of the respective one of the P-type thermoelectric materials when a pressing force is applied to the second substrate, such that it appears claim 1 has already encompassed 
Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlein et al. (US 3,377,206).
Regarding claim 1, Hanlein discloses a thermoelectric module (see Figure 2) comprising: 
a first substrate (top wall 21);

multiple first electrodes (silver foil 26 on top) each electrically connected to a first end of a respective one of the N-type thermoelectric materials or to a first end of a respective one of the P- type thermoelectric materials (when force is applied to the housing walls; C3/L5-11), the multiple first electrodes being configured to be supplied with electric power from a power supply unit (it is disclosed the thermoelectric device can be used for cooling or heating purposes (C1/L11-12), such that it is well known by one of ordinary skill in the art that electric power is to be supplied and operated through a Peltier effect); 
multiple second electrodes (silver foil 26 on bottom) each disposed to be spaced apart from a second end of the respective one of the N-type thermoelectric materials and a second end of the respective one of the P-type thermoelectric materials by a predetermined gap (gap formed by leaf spring 28 in the assembly state; see Figure 2); and 
a second substrate (bottom wall 22) configured to support the multiple second electrodes (see Figure 2), wherein each of the multiple second electrodes is electrically connected to the second end of the respective one of the N-type thermoelectric materials and the second end of the respective one of the P-type thermoelectric materials when a pressing force is applied to the second substrate from outside (when the housing walls are forced together, the electrodes are in contact with the thermoelectric legs; C3/L5-11; see Figure 3).
Regarding limitations directed to a manner of operating the disclosed thermoelectric module in which each of the multiple second electrodes is electrically connected to the second is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP § 2114 II.  
Regarding claim 4, Hanlein discloses elastic support parts (leaf spring 28 and bridge pieces 27) arranged between the first substrate and the second substrate so that the predetermined gap is maintained when the pressing force is released (it is disclosed the bridge pieces are capable of slight lateral displacements relative to the legs (C3/L51-56), such that the leaf springs are capable of maintaining a gap when the pressing force is released).
Regarding limitations directed to a manner of operating the disclosed thermoelectric module in which the predetermined gap is maintained when the pressing force is released, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP § 2114 II.  
Regarding claim 5, Hanlein discloses one of the elastic support parts comprises any one, or both, of a first side elastic member (leaf spring 28 on top) disposed on an outer surface of one of the N-type thermoelectric materials and a second side elastic member (leaf spring 28 on 
Regarding claim 6, Hanlein discloses one of the elastic support parts comprises a center elastic member (leaf spring 28) disposed between one of the N-type thermoelectric materials and one of the P-type thermoelectric materials (see Figure 2), and wherein each of the multiple unit thermoelectric materials includes one N-type thermoelectric material and one P-type thermoelectric material (as set forth above).
Regarding claim 7, Hanlein discloses one of the elastic support parts comprises: 
a rigid member (bridge pieces 27) disposed between the first substrate and the second substrate (see Figure 2); and 
an elastic member (leaf spring 28) disposed on at least one of plural ends of the rigid member (see Figure 2).
Regarding claim 8, Hanlein discloses one of the elastic support parts comprises a non-conductive material (it is disclosed the leaf springs are coated with an electrically insulating layer; C3/L2-3).
Regarding claim 10, Hanlein discloses the multiple unit thermoelectric materials are connected, in series, to the power supply unit (as set forth above; see Figure 2).
Regarding claim 12, Hanlein discloses the power supply unit selectively applies a forward current or a reverse current to each of the multiple unit thermoelectric materials (the power supplied to the thermoelectric module must be either a forward or reverse current).
Regarding limitations directed to a manner of operating the disclosed thermoelectric module in which the power supply unit selectively applies a forward current or a reverse current to each of the multiple unit thermoelectric materials, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP § 2114 II.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlein et al. (US 3,377,206), as applied to claim 1 above, and further in view of Bell (US 2003/0084935).
Regarding claim 2, Hanlein discloses the second substrate includes an insulating plate or partitioning wall of insulating material (C1/L68-69), but does not expressly disclose the second substrate includes an elastic material which is elastically deformable when the pressing force is applied.
Bell discloses a thermoelectric module comprising a flexible insulating substrate (301) and a substantially rigid substrate (302) ([0032]).
As Hanlein is not limited to any specific examples of the material for the substrate and flexible insulating substrates for thermoelectric modules were well known in the art before the effective filing date of the claimed invention, as evidenced by Bell above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known insulating material as the substrate for a thermoelectric module, including the flexible insulating material disclosed by Bell such as polyamide film and thin fiberglass in the device of Hanlein.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and the use of flexible substrates allow the module to flex if needed due to thermal cycling, mechanical loadings, shock or vibration ([0006]), as disclosed by Bell.

Regarding limitations directed to a manner of operating the disclosed thermoelectric module in which the second substrate is elastically deformable when the pressing force is applied, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP § 2114 II.  
Regarding claim 3, modified Hanlein discloses the second substrate is locally and elastically deformed when the pressing force is applied (second substrate comprised of the above flexible material would be capable of being locally and elastically deformed from pressing force), such that some of the multiple second electrodes are electrically connected to the second ends of some of the N-type thermoelectric materials and the second ends of some of the P-type thermoelectric materials (as taught by Hanlein when force is applied to the substrates; C3/L47-50).
Regarding limitations directed to a manner of operating the disclosed thermoelectric module in which the second substrate is locally and elastically deformed when the pressing force is applied, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art. "[A]pparatus claims cover what a device is, not what a does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). See MPEP § 2114 II.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlein et al. (US 3,377,206), as applied to claim 1 above, and further in view of Kadotani et al. (US 6,347,521).
Regarding claim 9, Hanlein discloses the multiple unit thermoelectric materials are connected, in series, to the power supply unit (as set forth above), but the reference does not expressly disclose the multiple unit thermoelectric materials are connected in parallel.
Kadotani discloses it is well known in the art before the effective filing date of the claimed invention to arrange a plurality of thermoelectric elements in a thermoelectric module into groups that are connected in parallel, and in series within the groups (C6/L26-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the multiple unit thermoelectric materials of Hanlein that are connected in series into groups that are connected in parallel, as taught by Kadotani, in order to achieve desired output values depending on the application of the module.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlein et al. (US 3,377,206), as applied to claim 1 above, and further in view of Lee et al. (US 2008/0264464).
Regarding claim 11, Hanlein discloses a resistance measuring unit configured to measure a total resistance of the multiple unit thermoelectric materials; and 
a control unit configured to control a voltage to be applied to the multiple first electrodes based on the total resistance measured by the resistance measuring unit.

It would have been obvious to one of ordinary skill in the art to have incorporated a control unit with the thermoelectric module of Hanlein, as taught by Lee, so that the heating, cooling, power generation, and/or temperature sensing of the thermoelectric module ([0115]) can be optimized based on the electrical characteristic of the module such as a measured total resistance by modifying the electrical control signal to control a voltage that is applied to the thermoelectric module, as set forth above by Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721